          Case 1:20-mc-91614-FDS Document 7 Filed 08/02/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
OAK-HEE KIM,                         )
                                    )
            Plaintiff,              )
                                    )   Case No.
            v.                      )   20-mc-91614-FDS
                                    )
JAMES A. GOODHUE, et al.,           )
                                    )
            Defendants.             )
____________________________________)


                                MEMORANDUM AND ORDER

SAYLOR, C.J.

       Petitioner Oak-Hee Kim’s motion to proceed without prepayment of fees or costs (ECF

No. 2) is hereby ALLOWED. Kim is a frequent pro se filer who has been enjoined from filing

new actions in the United States District Court for the District of Massachusetts without first

obtaining leave of court. See Kim v. MCAD et al., 1:15-cv-12309-WGY, December 5, 2017

Order of Enjoinment (the “Order”). According to the Order, when seeking leave to file, Kim is

required to provide a “certification under oath that there is a good faith basis for the proposed

filing, and provide reasons supporting the filing.” Id.

       The petition here recites that “Petition for leave to file documents with certification under

oath that there is a good faith basis for the proposed filing to the Court.” However, the

certification was not under oath (that is, it was not signed under the pains and penalties of

perjury). Furthermore, the purported reasons provided in the petition are conclusory assertions

and are insufficient to satisfy the requirements of the Order. Furthermore, the proposed

complaint is not a “short and plain” statement of claim as required by Rule 8 of the Federal Rules

of Civil Procedure, and the matter appears to be time-barred. Finally, it appears that the
         Case 1:20-mc-91614-FDS Document 7 Filed 08/02/21 Page 2 of 2




proposed amended complaint is barred by the doctrine of claim and/or issue preclusion. See

Ruesch v. Goodhue et al., 04-11166-NG, Memorandum and Order, ECF No. 10, p. 3; Ruesch v.

Goodhue et al., 04-12390, Memorandum and Order, ECF No. 6, p. 4. The Court denies Kim’s

request to be relieved of the requirement of complying with Rule 8 (and other Federal Rules of

Civil Procedure).

       Accordingly, the petition is hereby DENIED and the matter is DISMISSED for failure to

comply with the Enjoinment Order. The motion for appointment of counsel (ECF No. 3) is

DENIED as MOOT. This Miscellaneous Business Docket action is CLOSED



So Ordered.



                                                    /s/ F. Dennis Saylor IV
                                                    F. Dennis Saylor IV
Dated: August 2, 2021                               Chief Judge, United States District Court




                                               2
